Exhibit 10.1

 

HOUSTON WIRE & CABLE COMPANY
2017 STOCK PLAN

 

STOCK AWARD AGREEMENT
FOR KEY EMPLOYEES

 

A Stock Award (the “Award”) is hereby granted by Houston Wire & Cable Company, a
Delaware corporation (the “Company”), to the Key Employee named below (the
“Grantee”), relating to the Common Stock of the Company:

 

Key Employee       Date of Award:       Number of Shares Subject to Award:      
End of Vesting Period:      

 

The Award shall be subject to the following terms and conditions and the
provisions of the Houston Wire & Cable Company 2017 Stock Plan (the “Plan”), a
copy of which is attached hereto and the terms of which are hereby incorporated
by reference:

 

1.                  Grant of Award. The Company hereby grants to the Grantee a
Stock Award for the number of shares of Common Stock described above.

 

2.                  Acceptance by Grantee. The receipt of the Award is
conditioned upon its acceptance by the Grantee in the space provided therefor at
the end of this Agreement and the return of an executed copy of this Agreement
to the Secretary of the Company no later than _______________. If the Grantee
shall fail to return this executed Agreement by the due date, the Grantee’s
Award shall be forfeited to the Company.

 

3.                  Share Delivery. The certificates representing the shares of
Common Stock subject to the Award shall be issued in the Grantee’s name and
shall be held by the Secretary of the Company and delivered to the Grantee if
and when the shares of Common Stock vest pursuant to Section 7. At such time,
the Secretary of the Company shall deliver promptly to the Grantee the
certificate or certificates evidencing the shares that then become vested.
Alternatively, in the discretion of the Committee, delivery of the Award shares
will be by book-entry credit to an account in the Grantee’s name established by
the Company with the Company’s transfer agent; provided that the Company shall,
upon written request from the Grantee (or his estate or personal representative,
as the case may be), issue certificates in the name of the Grantee (or his
estate or personal representative) representing any vested Award shares.

 

4.                  Dividends. All dividends and other distributions payable
with respect to the unvested Award shall be accrued by the Company and paid to
the Grantee on the vesting date (if any) of the shares of Common Stock with
respect to which the dividends have accrued.

 

5.                  Section 83(b) Election. The Grantee may make an election
pursuant to Section 83(b) of the Internal Revenue Code (“Section 83(b)”) to
recognize income with respect to the Award before it vests by filing an election
with the Internal Revenue Service and providing a copy of that filing to the
Secretary of the Company. The Grantee acknowledges that such election, if
Recipient chooses to make it, must be filed within 30 days after the Date of
Award set forth above. THE GRANTEE SHOULD CONSULT WITH HIS OR HER TAX ADVISOR TO
DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE SHARES AND THE ADVANTAGES AND
DISADVANTAGES OF FILING THE SECTION 83(b) ELECTION. THE GRANTEE ACKNOWLEDGES
THAT IT IS THE SOLE RESPONSIBILITY OF THE GRANTEE, AND NOT THE COMPANY, TO FILE
A TIMELY SECTION 83(b) ELECTION SHOULD THE GRANTEE, AFTER CONSULTING WITH HIS OR
HER TAX ADVISOR, DECIDE TO MAKE ONE.

 

 

 



6.                  Nontransferability. Except as set forth in Section 12 of the
Plan, none of the shares of Common Stock subject to the Award shall be sold,
assigned, pledged, encumbered or otherwise transferred, voluntarily or
involuntarily, until such shares vest in accordance with Section 7.

 

7.                  Vesting.

 

(a)                Except as set forth in (b), (c), (d) and (e) below, the
Grantee shall become vested in the Award as follows:

 

(i)                 __% of the shares subject to the Award shall vest on
_____________;

 

(ii)               __% of the shares subject to the Award shall vest on
_____________; and

 

(iii)             __% of the shares subject to the Award shall vest on
_____________.

 

(b)               If the Grantee’s employment with the Company and all
subsidiaries terminates due to the Grantee’s death or disability, a prorata
number of unvested shares of Common Stock subject to the Award shall vest, such
number to be determined by multiplying the number of unvested shares by a
fraction, the numerator of which is the number of full months that have elapsed
from the Date of Award to the termination of employment and the denominator of
which is the number of full months in the vesting period. Award shares that do
not vest shall be forfeited. For this purpose “disability” has the meaning, and
will be determined, as set forth in the Company’s long term disability program
in which the Grantee participates.

 

(c)                Any unvested shares of Common Stock subject to the Award
shall be forfeited to the Company upon termination of the Grantee’s employment
with the Company and all subsidiaries for any reason other than death or
disability as described in Section 7(b) above. In the event that the Grantee
forfeits any or all of the unvested shares, all of the Grantee’s rights, title
and interest with respect to such forfeited shares, including the right to
receive any cash dividends accrued with respect thereto, shall automatically
lapse and be of no further force or effect. The Grantee hereby irrevocably
designates and appoints the Secretary of the Company as the Grantee’s agent and
attorney in fact, to act for or on behalf of the Grantee and in his or her name
and stead, for the limited purpose of executing any documents and instruments to
further evidence the forfeiture of the unvested shares and the transfer of such
shares back to the Company.

 

 

 



(d)               If there is a Change in Control of the Company, and the
Grantee has remained in continuous employment with the Company or a Subsidiary
until such date:

 

(i)                 unless the Award is continued or assumed by a public company
in an equitable manner, all of the shares of Common Stock subject to the Award
shall vest as of the date of the Change in Control; and

 

(ii)               if the Award is continued or assumed by a public company in
an equitable manner, the shares of Common Stock subject to the Award shall
continue to vest as provided in this Section 7; provided that if within two
years following the Change in Control the Company terminates the Grantee’s
employment without cause (as determined by the Committee in its sole discretion,
unless otherwise defined in the Grantee's employment agreement with the
Company), the unvested shares of Common Stock shall fully vest.

 

(e)                The foregoing provisions of this Section 7 shall be subject
to the provisions of any written employment or severance agreement that has been
or may be executed by the Grantee and the Company, and the provisions in such
employment or severance agreement concerning the vesting of an Award shall
supersede any inconsistent or contrary provision of this Section 7.

 

8.                  Withholding Taxes. The Grantee shall pay to the Company an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any vested shares of Common Stock
covered by the Award. The Company in its sole discretion may permit the payment
of additional withholding taxes up to the maximum statutory rate. Payment of
such taxes may be made by one or more of the following methods: (a) in cash, (b)
in cash received from a broker-dealer to whom the Grantee has submitted a notice
and irrevocable instructions to deliver to the Company proceeds from the sale of
a portion of the shares subject to the Award, (c) by delivery to the Company of
other Common Stock owned by the Grantee that is acceptable to the Company,
valued at its then Fair Market Value, and/or (d) by directing the Company to
withhold such number of shares of Common Stock otherwise issuable in connection
with the Award with a Fair Market Value equal to the amount of tax to be
withheld.

 

9.                  Rights as Stockholder. To the extent the Award has not been
forfeited, the Grantee shall be entitled to all of the rights of a stockholder
of the Company with respect to the Award, including the right to vote and to
receive dividends and other distributions (subject to Section 4).

 

10.              Insider Trading Policy. The sale or transfer of any vested
shares of Common Stock subject to the Award is subject to the provisions of the
Company’s Insider Trading Policy, as in effect from time to time.

 

11.              Recoupment. Notwithstanding any other provision of this
Agreement, to the extent required by applicable law, including the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or pursuant to the Company’s
Incentive Recoupment Policy or any similar policy as may be in effect, the
Company shall have the right to seek recoupment of all or any portion of an
Award (including by forfeiture of any outstanding Award or by the Grantee’s
remittance to the Company of vested Award shares or of a cash payment equal to
the vested Award shares). The value with respect to which such recoupment is
sought shall be determined by the Committee. The Committee shall be entitled, as
permitted by applicable law, to deduct the amount of such payment from any
amounts the Company may owe to the Grantee.

 

 

 



12.              Employment Status. This Agreement does not give the Grantee the
right to be retained as an employee of the Company.

 

13.              Administration. The Award shall be administered in accordance
with such regulations as the Committee shall from time to time adopt.

 

14.              Plan Governs. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall govern. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

 

15.              Governing Law. This Agreement, and the Award, shall be
construed, administered and governed in all respects under and by the laws of
the State of Delaware.

 

IN WITNESS WHEREOF, this Agreement is executed by the Company this __th day of
________, ____, effective as of the ____ day of _________, ____.

 



 

  HOUSTON WIRE & CABLE COMPANY               By:  

 

 

 

AGREED AND ACCEPTED:

 

I acknowledge receipt of the Houston Wire & Cable Company 2017 Stock Plan and
hereby accept this Stock Award subject to all the terms and conditions thereof.
I agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions arising under the Plan
or this Award Agreement.

 

GRANTEE

 

Print Name:               Signature:               Date:      

 



--------------------------------------------------------------------------------

